*634
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral argument of the parties. On consideration thereof, in view of the government’s request for expedition because of the need to reach a decision by September 20, 2002 regarding the printing of ballots, and as will be more fully explained in an opinion to be filed at a later date, it is
ORDERED, on the Court’s own motion, that the injunction entered by the District Court on March 28, 2002 is hereby vacated. It is
FURTHER ORDERED and ADJUDGED that the judgment of the district court be reversed.
The Clerk is directed to issue the mandate forthwith.